DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2022 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 2-3 are cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US Pub 2012/0056897) in view of Im (US Pub 2017/0237972) and Sasaki (US Pub 2019/0158809).

With respect to claim 1, Okamoto discloses a display device (fig. 1; display apparatus 100) comprising: a display portion wherein a plurality of sub-pixels of different colors are arranged in a first direction and a plurality of sub-pixels of same colors are arranged in a second direction orthogonal to the first direction; (fig. 1; display 110; fig. 2; discloses the display 110 comprises plurality of sub-pixels of different color arranged in X direction and plurality of sub-pixels of same color arranged in Y direction that is orthogonal to X direction) and a light control controller overlaid on the display portion to control a light beam emitted from each of the sub-pixels, (fig. 1; parallax barrier 120; par 0049; discloses the parallax barrier 120 is disposed in front of a display surface 115 of the display 110 or between a backlight of the display 110 and the display surface 115 at a predetermined interval. The parallax barrier 120 includes transmissive sections 120A formed in a step shape in an inclination direction. The parallax barrier 120 transmits light from the display 110 through the transmissive sections 120A and blocks the light in the other portions) each of the sub-pixels having a first width along the first direction and a second width along the second direction, the second width being n times as large as the first width where n is a natural number of 2 or more, (fig. 2; discloses each sub-pixels has a first width Pxs in the X direction and a second width Pys in the y direction; par 0058; discloses the first pixel pitch p.sub.xP and the second pixel pitch p.sub.yP are the same which means the second width is three time the first width) the light control controller extending in an oblique direction different from the first direction and the second direction (fig. 2; discloses the parallax barrier 120 extends diagonally crossing x direction and y direction; par 0055; discloses  the parallax barrier 120 is a kind of barrier called a step barrier, in which the transmissive sections 120A with a step shape are arranged in the inclination direction of an angle .theta.) a tilt angle to the first direction of the light control controller satisfying a condition of arctan (nm/k), where n is the number of sub-pixels configuring one pixel, m is a natural number of 1 or more, and k is a prime number and number of longitudinal sub-pixels, (fig. 2; discloses the parallax barrier tilted by angle theta to the x direction; par 0058; discloses when the first pixel pitch p.sub.xP and the second pixel pitch p.sub.yP are the same as each other, a relationship expressed by Expression (5) is satisfied theta= arctan3; fig. 2; disclose three subpixels form one pixle; and when value of m and k are 1; theta= arctan3);
Okamoto doesn’t expressly disclose the light control controller being tilted greater than or equal to 35 degrees but less than or equal to 55 degrees to the first direction;
In the same field of endeavor, Im discloses stereoscopic display device and driving method thereof (see abstract); Im discloses when device is horizontal viewing mode, the light control controller being tilted greater than or equal to 35 degrees but less than or equal to 55 degrees to the first direction (par 0042; discloses the lenses 501 have a tilt angle of 30° to 60°, the stereoscopic image display device of embodiments of the present invention may separate a plurality of view images from each other regardless of an image display direction (or display orientation). See par 0043-0047 as well);
Therefore it would have been to one having ordinary skill in the art to modify the invention disclosed by Okamoto to tile the parallax barrier between 30-60 degree relative to vertical direction as dsicsleod by Im in order to view stereoscopic image without 3D crosstalk; 
Okamoto as modified by Im don’t expressly disclose the display portion switching and displaying a first image for lateral observation corresponding to movement of an observer's line of sight in a lateral direction and a second image for longitudinal observation corresponding to movement of an observer's line of sight in a longitudinal direction;
In the same field of endeavor, Sasaki discloses image generation apparatus and image generation method for generating a stereoscopic video (see par 0001); Sasaki discloses wherein the display portion switches and displays a first image for lateral observation corresponding to movement of an observer's line of sight in a lateral direction and a second image for longitudinal observation corresponding to movement of an observer's line of sight in a longitudinal direction (see par 0106; discloses The image generation apparatus 200 first acquires the position of the view point of the user (S10). Par 0107; discloses he image generation apparatus 200 calculates to which position of the original image a pixel on the viewscreen corresponding to a screen image of the display apparatus (S12). More particularly, the image generation apparatus 200 first generates a corrected image to which the original image is changed by determining the amount of movement and the direction of movement of pixels that configure the picture such that the object represented on the image does not change in response to the movement of the view point, namely, the position of the object looks fixed in the virtual space; see par 0128 as well);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Okamoto as modified by Im to detect the view point of the user and display a corrected image on the display as disclosed by Sasaki in order to accurately display a stereoscopic image that looks undistorted and fixed even when the user location changes.

With respect to claim 7, Okamoto as modified by Im and Sasaki further discloses wherein the display portion switches and displays the first image and the second image in accordance with the movement of the observer's line of sight or the observer's head (Sasaki; see par 0119; discloses The original image operation unit 254 specifies the position of the view point on the basis of the information regarding the position or the posture of the head of the user acquired by the position and posture acquisition unit 250 and calculates the amount and the direction of movement of pixels that configure a picture of the object in response to the specified position. Then, the original image operation unit 254 generates an image reference vector indicative of to which position of the original image each pixel after the movement corresponds. Furthermore, the original image operation unit 254 generates an image reference vector map, which associates the vector with each pixel on the image plane, for each of the left and right eyes);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Okamoto as modified by Im to switch and display first and second image with respect to viewer line of light as disclosed by Sasaki in order to display a stereoscopic image that looks undistorted and fixed even when the user location changes.

With respect to claim 8, Okamoto as modified by Im and Sasaki further discloses wherein the display portion displays the first image when the observer's line of sight or the observer's head moves in the lateral direction, and displays the second image when the observer's line of sight or the observer's head moves in the longitudinal direction (Sasaki; par 0128; discloses Also the correction amount dy in the Y axis direction of the image can be calculated on the basis of the amount of movement of the view point in the Y axis direction. The displacement vector (dx, dy) indicative of a correction amount of each pixel is calculated from the distance Zp of an object represented by each pixel in this manner; see par 0127 as well).
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Okamoto as modified by Im to display first and second image with respect to viewpoint of user as disclosed by Sasaki in order to display a stereoscopic image that looks undistorted and fixed even when the user location changes.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US Pub 2012/0056897) in view of Im (US Pub 2017/0237972), Sasaki (US Pub 2019/0158809) and Kato et al (US Pub 2014/0285641).

With respect to claim 4, Okamoto as modified by Im and Sasaki don’t expressly disclose wherein the first image and the second image have substantially similar information on each pixel corresponding to a central part of the image that is not affected by the line of sight;
In the same field of endeavor, Kato discloses a three-dimensional display device and three-dimensional image processing method (see par 0002); Kato discloses wherein the first image and the second image have substantially similar information on each pixel corresponding to a central part of the image that is not affected by the line of sight (see par 0010; discloses a gaze point obtaining unit configured to obtain a position of a gaze point of a viewer; a fusional area determination unit configured to determine a fusional area where binocular fusion is allowed, based on the obtained position of the gaze point; a correction unit configured to correct the three-dimensional image so as to suppress display of an object which is included in the three-dimensional image outside the fusional area; and a display unit configured to display the corrected three-dimensional image.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Okamoto as modified by Im and Sasaki to obtain the gaze point of the user and correct the displayed image such that portion of the image outside the gaze region is adjusted to suppress it as disclosed by Kato in order to improve visibility of an object which the view is gazing in the three-dimensional image.

With respect to claim 5, Okamoto as modified by Im and Sasaki don’t expressly disclose wherein the first image and the second image have different information on each pixel corresponding to an upper, lower, right or left side of the image affected by the line of sight except a central part of the image;
In the same field of endeavor, Kato discloses a three-dimensional display device and three-dimensional image processing method (see par 0002); Kato discloses wherein the first image and the second image have different information on each pixel corresponding to an upper, lower, right or left side of the image affected by the line of sight except a central part of the image (see par 0010; discloses a gaze point obtaining unit configured to obtain a position of a gaze point of a viewer; a fusional area determination unit configured to determine a fusional area where binocular fusion is allowed, based on the obtained position of the gaze point; a correction unit configured to correct the three-dimensional image so as to suppress display of an object which is included in the three-dimensional image outside the fusional area; and a display unit configured to display the corrected three-dimensional image.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Okamoto as modified by Im and Sasaki to obtain the gaze point of the user and correct the displayed image such that portion of the image outside the gaze region is adjusted to suppress it as disclosed by Kato in order to improve visibility of an object which the view is gazing in the three-dimensional image.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US Pub 2012/0056897) in view of Im (US Pub 2017/0237972), Sasaki (US Pub 2019/0158809) and Yun et al (US Pub 2013/0215225).

With respect to claim 6, Okamoto as modified by Im and Sasaki don’t expressly disclose wherein the display portion switches and displays the first image and the second image by an operation of a physical button;
In the same field of endeavor, Yun discloses display apparatus and method for adjusting three-dimensional effects (see abstract); Yun discloses adjusting the displayed three-dimensional image by an operation of a physical button (see par 0053; discloses the user input unit 140 may be implemented as a menu-key or input panel installed outside the display apparatus 100, a remote controller separated from the display apparatus 100, etc. see par 0061; discloses If a certain key input is received through the user input unit 140, the controller 160 controls the UI generator 150 to generate and display the menu button for adjusting the first depth information, and thus a user can adjust the first depth information through the menu button);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Okamoto as modified by Im and Sasaki to initiate the correction of stereoscopic image in response to the user input as disclosed by Yun in order to allow user to adjust the stereoscopic image according to their preferences further improves user experience and satisfaction.

Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US Pub 2012/0056897) in view of Im (US Pub 2017/0237972), Sasaki (US Pub 2019/0158809) and Jang et al (US Pub 2016/0065936).

With respect to claim 9, Okamoto as modified by Im and Sasaki don’t expressly disclose wherein the display portion switches and displays the first image and the second image in accordance with tilt of the display portion;
In the same field of endeavor, Jang discloses an image display device for providing function of changing screen display direction where the display portion switches and displays the first image and the second image in accordance with tilt of the display portion (see par 0140; discloses In this case, when a rotation of the image display device is sensed, the control unit 210 changes the rendering scheme on the basis of a previously determined display scheme corresponding to the image display device. In this case, when the display scheme of the image display device is a screen conversion mode, the control unit 210 may change the rendering scheme such that the first image and the second image are rotated in a direction opposite to the rotation direction of the image display device, so as to be displayed);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Okamoto as modified by Im and Sasaki to adjust the displayed image based on the rotation of the display device as disclosed by Jang in order to allow user to user the device in different orientation and accurately view the displayed image.

With respect to claim 10, Okamoto as modified by Im, Sasaki and Jang further discloses wherein the display portion displays the first image when the first direction of the display portion is tilted in a state close to a vertical direction and the second direction is tilted in a state close to a horizontal direction, and displays the second image when the first direction of the display portion is tilted in a state close to the horizontal direction and the second-direction is tilted in a state close to the vertical direction (Jang; see par 0031; discloses  the event may be a rotation of the image display device, and the rotation may be a rotation from one of a first direction in which a longer axis of the display device is horizontal to a length direction of both eyes of a user of the display device and a second direction in which the longer axis of the display device is perpendicular to the length direction of both eyes of the user).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the arguments do not apply to new references being used in current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        10/19/2022